Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2022 and 7/22/2022 were filed after the mailing date of the non-final rejection on 3/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
In view of the amendments to claims 19, 22, 26, and 28-30 specifying that the authentication logic and translation logic is circuitry, the limitations now include structure that performs the claimed functions and no longer invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art does not teach or suggest, “concurrent to utilizing the address as the initialization vector, performing address translation using the command and the address to translate a logical memory address of the address to a physical memory address of at least one memory device of the one or more memory devices, wherein the memory access operation is performed using the physical memory address,” in the context of the claim.
With respect to independent claim 15, the prior art does not teach or suggest, “concurrent to utilizing the memory address as the initialization vector, performing address translation using the memory read request and the memory address to translate a logical memory address of the memory address to a physical memory address, wherein the read operation is performed using the physical memory address,” in the context of the claim.
With respect to independent claim 19, the prior art does not teach or suggest, “translation logic circuitry configured to, concurrent with utilization of the address as the initialization vector, perform address translation using the command and the address to translate a logical memory address of the address to a physical memory address,” in the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193. The examiner can normally be reached Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Krofcheck/Primary Examiner, Art Unit 2138